Case: 13-15070     Date Filed: 07/02/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15070
                             Non-Argument Calendar
                           ________________________

                D.C. Docket No. 8:13-cr-00230-SDM-AEP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

DARRELL LEN HAMILTON,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                 (July 2, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      Sharon Samek, appointed counsel for Darrell Len Hamilton, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
              Case: 13-15070    Date Filed: 07/02/2014   Page: 2 of 2


independent review of the entire record reveals that counsel=s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel=s motion to withdraw is

GRANTED, and Hamilton’s conviction and sentence are AFFIRMED.




                                         2